DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 2/2/2022. Claims 11-16 & 27-30 are pending in this application. Claims 17-26 are canceled. Claims 27-30 are new. 
Claim Objections
2.	The claims are objected because of the following reasons: 
	Re claim 4, line 4: Applicant is suggested to revise “carbon density of less than 1.0x1019 cm-3”, which previously cited “more than 1.0x1017 cm-3 and not more than 1.0 x 1019 cm-3“ in claim 1. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
s 28 & 29, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 7-11 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2017/0345657) in view of Morishita (US 5,144,398).
Re claim 1, Shimizu teaches, Figs. 1 & 3, [0037, 0060, 0062, 0071-0075], a semiconductor device comprising: 
-a SiC semiconductor layer (12, 14) that has a carbon density of not less than 1.0 x1022 cm-3 and not more than 1.0x1024 cm-3; 
-an SiO2 layer (28) that consists of an oxide of the SiC semiconductor layer (via thermal oxidation) that is formed on the SiC semiconductor layer (14) and that has a connection surface (bottom surface of 28) contiguous to the SiC semiconductor layer (12, 
-a carbon-density-decreasing region (in layer 28) that is formed at a surface layer portion of the connection surface of the SiO2 layer (28) and in which a carbon density gradually decreases toward the non-connection surface of the SiO2 layer (28) (e.g. result of forming layer 28 on SiC drift layer 14 via thermal oxidation and UV heat treatment); and 
-a low carbon density region (in upper surface of 28) that is formed at a surface layer portion of the non-connection surface of the SiO2 layer (28) and that has a carbon density of more than 1.0x1017 cm-3 and not more than 1.0 x 1019 cm-3 (e.g. greater than 4x1017 cm-3). 

    PNG
    media_image1.png
    525
    513
    media_image1.png
    Greyscale


Shimizu does not explicitly teach the carbon density of not less than 1.0 x1022 cm-3 and not more than 1.0x1024 cm-3. 
Morishita teaches a concentration of C is 5x1022 cm-3 (col. 8, lines 41-42).
	As taught by Morishita, one of ordinary skill in the art would utilize the above teaching to obtain a carbon density of 1.0 X1022 cm-3 or more, because carbon density is depended on many variable parameters such as thickness of film, crystallinity, device function, time, pressure and temperature, etc., and is known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited density through routine experimentation to achieve desired characteristics of the formed device.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Morishita in combination Shimizu due to above reason. 
Re claims 2 & 3, Shimizu/Morishita does not explicitly teach the low carbon density region accounts for a ratio equal to or more than a ratio for which the low carbon density region accounts with respect to a thickness direction between the connection surface and the non-connection surface of the SiO2 layer; and the lower carbon density region has a thickness equal to or more than thickness of the carbon density-decreasing region. 
Shimizu does teach the SiO2, formed by thermal oxidation and heat treatment with UV, with carbon concentration/density within claimed range [0037, 0073, 0075]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Shimizu to obtain the low carbon density region as claimed, because thickness and ratio for the low carbon density region are depend on many variable parameters such as thickness of SiO2, temperature, time range, pressure & selected process, etc., and with undue 
Re claim 4, Shimizu teaches the carbon density of the carbon-density-decreasing region (of 28) gradually decreases from the carbon density of the SiC semiconductor layer (12, 14) to 1.0x 1019 cm-3 or less (e.g. 4x1018 cm-3), and the low carbon density region has a carbon density of less than 1.0x 1019 cm-3 (e.g. 4x1017 cm-3) (based on carbon concentration range, [0037]).
“It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Alter, 105 USPQ 233.”  
Re claim 7, Shimuzi/Morishita does not explicitly teach the SiO2 layer has a breakdown electric field strength of 9.0 MV.cm-1 or more. 
Shimuzi does teach the SiO2 layer (28) having similar thickness and carbon concentration formed within a similar structure as the claimed invention.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Shimuzi to arrive a breakdown electric field strength as claimed, because Shimuzi does teach similar material, similar structure and similar thickness and concentration of SiO2 layer, and with undue experimentation, one of ordinary skill in the art would easily achieve the same breakdown electric field strength as claimed.  
Re claim 8, Shimizu teaches the SiO2 layer (28) has a thickness of 20nm or more (e.g. 30-150nm) [0036]. 
Re claims 9 & 10, Shimizu teaches the SiC semiconductor layer includes a SiC semiconductor substrate (12) and a SiC epitaxial layer (14) formed on the SiC semiconductor substrate (12), and the SiO2 layer (28) is formed on the SiC epitaxial layer 15 cm-3 and not more than 1.0 x 1017 cm-3 (e.g. 2x1016 cm-3) [0025] (Fig. 1). 
Re claim 11, Shimizu teaches an electrode (30) facing the SiC semiconductor layer (12, 14) with the SiO2 layer (28) between the electrode (30) and the SiC semiconductor layer (12, 14) (Fig. 1, [0021]). 
Re claim 28, Shimizu teaches a body region of a first conductivity type (p 16) that is formed in a surface layer portion of the SiC semiconductor layer (12, 14); and a source region of a second conductivity type (n+ 18) that is formed in a surface layer portion of the body region; wherein the SiO2 layer (28) is formed on a flat surface of the SiC semiconductor layer such as to cover the body region (16) and the source region (18) (Fig. 1).
Re claim 29, Shimizu teaches a gate electrode (30) covering the non-connection surface of the SiO2 layer (28) such as to face the body region (16) and the source region (18) with the SiO2 layer (28) between the gate electrode (30) and the SiC semiconductor layer (12, 14) (Fig. 1).
Re claim 30, Shimizu teaches a drain electrode (36) formed on a back surface on a side opposite to the flat surface (Fig. 1).
5.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as modified by Morishita as applied to claim 1 above, and further in view of Masuda (US 2015/0236148).
	The teachings of Shimizu/Morishita have been discussed above. 
Re claim 5, Shimizu/Morishita does not teach a nitrogen atom density at a side of the connection surface of the SiO2 layer is greater than a nitrogen atom density at a side of the non-connection surface of the SiO2 layer.
Masuda teaches “nitrogen atoms are introduced in an interface region between gate insulating film 20 and body region 14” [0119]. 
As taught by Masuda, one of ordinary skill in the art would utilize and incorporate the above teaching into Shimizu/Morishita to obtain a nitrogen atom density as claimed, because it aids in achieving improved channel mobility. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Masuda in combination Shimizu/Morishita due to above reason. 
6.	Claims 12-15 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as modified by Morishita as applied to claims 1 & 12 above, and further in view of Nakano et al. (US 2015/0295079).
	The teachings of Shimizu/Morishita have been discussed above. 
	Re claim 12, Shimizu teaches n-channel MOSFET [0020], but Shimizu/Morishita does not explicitly teach a trench is formed in the SiC semiconductor layer, and the SiO2 layer is formed along inner wall surface of the trench. 
Nakano teaches, Fig. 3, [0058], a trench is formed in the SiC semiconductor layer (2), and the SiO2 layer (16) is formed along inner wall surface of the trench. 
As taught by Nakano, one of ordinary skill in the art would utilize and incorporate the above teaching into Shimizu/Morishita to obtain trench and SiO2 layer formed along an inner wall surface of the trench, because it aids in achieving a gate  trench structure with improved withstand voltage of a gate insulating film. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Nakano in combination Shimizu/Morishita due to above reason. 
Re claims 13-15, in combination cited above, Nakano teaches the thickness of the SiO2 layer (16) differs according to a part with which the inner wall surface of the trench is coated; an electrode (15) buried in the trench with the SiO2 layer (16) between the electrode (15) and the trench; and an electrode (15, 17) formed on a surface (upper surface) on a side opposite to a surface on which the SiO2 layer (16) is formed in the SiC semiconductor layer (2) (e.g. bottom surface in trench) (Fig. 3). 
Re claim 27, in combination cited above, Nakano teaches the SiO2 layer (16) has a bulge portion that projects toward an inward side of the trench at a position covering an opening portion of the trench (Fig. 3). 
7.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as modified by Morishita as applied to claim 1 above, and further in view of Okumura (US 2015/0028352).
	The teachings of Shimizu/Morishita have been discussed above. 
Re claim 16, Shimizu teaches 4H-Si substrate & “the front surface of the silicon carbide substrate 12 is inclined at an angle that is equal to or greater than 0 degrees and equal to or less than 8 degrees with respect to a (0001) face” [0022, 0023].
Shimizu/Morishita does not explicitly teach the SiC semiconductor layer includes a 4H-SiC monocrystal, and has a main surface having an off-angle of 10° or less with respect to a <11-20> direction from a [0001] plane of the 4H-SiC monocrystal.
Okumura teaches “The description that follows is premised on the substrate 7 and the drift layer 8 being 4H-SiC.” [0084] & “the substrate 7 has an off-angle theta of 2 degree to 8 degree (preferably approximately 4 degree). For example, the front surface 7A (substrate major surface) of the substrate 7 is a surface that is inclined at the off-angle .theta. in a <11-20> direction (off-direction) with respect to a (0001) surface.” [0086]. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Okumura in combination Shimizu/Morishita due to above reason. 
Allowable Subject Matter
8.	Claim 6 is allowed. The allowable subject matter including an interface region that is formed…more than 0.5 eV”. 
Response to Arguments
9.         Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        3/7/22